       Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 BRETT BERGERON                                                         PLAINTIFF

 v.                                              CAUSE NO. 1:20-cv-375-LG-JCG

 INTERNATIONAL UNION OF
 ELEVATOR CONSTRUCTORS                                              DEFENDANTS
 LOCAL 16, DIVERSIFIED ELEVATOR
 SERVICE & EQUIPMENT COMPANY,
 INC., AND INTERNATIONAL UNION
 ELEVATOR CONSTRUCTORS
 LOCAL 16 JOINT APPRENTICESHIP
 COMMITTEE

      MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S
          MOTION TO DISMISS OR FOR SUMMARY JUDGMENT

       BEFORE THE COURT is the [18] Motion to Dismiss or for Summary

Judgment filed by Defendant, International Union of Elevator Constructors Local

16 (“the Union” or “Defendant”). Plaintiff filed a [25] Response, to which Defendant

[33] replied. After due consideration of the parties’ submissions, the record in this

matter, and the applicable law, the Court finds that the Motion should be granted.

                                    BACKGROUND

       In this ADA lawsuit, Plaintiff alleges that, in 2019, he began a four-year

apprenticeship as an Elevator Mechanic Helper with “the Union and/or the JAC.”

(1st Am. Compl., ¶¶ 16-19, ECF No. 14). Plaintiff names both the Union and the

separate Joint Apprenticeship Committee (JAC) as defendants in this lawsuit (Id.

¶¶ 3-3(a)), and most of his allegations are directed towards both entities.

       Plaintiff was missing the middle three fingers of his left hand. This was
      Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 2 of 7




apparent at the time of hiring. (Id. ¶¶ 19-22). Plaintiff completed two jobs as an

apprentice until their conclusion in December 2019. (Id. ¶¶ 26-29). In January

2020, Plaintiff was hired by Diversified Elevator Service & Equipment, Inc.

(“Diversified”) through the Union and/or the JAC to perform work in Biloxi,

Mississippi. (Id. ¶¶ 10, 30). Plaintiff alleges that his Diversified supervisor

terminated him, citing his hand disability, after one week without first engaging in

an interactive process of accommodation. (Id. ¶¶ 33-37). Plaintiff claims that “the

Union and/or the JAC” then arranged a meeting with him, at which he explained

his “safe and efficient work history with prior employers,” despite Diversified’s

“unwarranted concerns about his hand.” (Id. ¶¶ 40-46). However, Plaintiff

allegedly found himself terminated by “the Union and/or JAC” without engaging the

interactive process to accommodate his disability. (Id. ¶ 47).

      In March 2020, Plaintiff filed a claim with the Equal Employment

Opportunity Commission (“EEOC”), which eventually issued a “Right to Sue” letter

for both the Union and Diversified. (Id. ¶¶ 10-15). Plaintiff sued the Union and

Diversified on December 21, 2020, alleging that their conduct amounted to

disability discrimination and harassment in violation of the ADA and ADAAA. (Id.

¶¶ 49-57). He seeks back pay, benefits, bonuses, front pay, and compensatory and

punitive damages. (Id.).

      On April 14, 2021, the Union filed a Rule 12(b)(6) Motion to Dismiss, or in the

Alternative a Rule 56 Motion for Summary Judgment. (See Mot. Dismiss or for

Summ. J., ECF No. 18). In the [18] Motion, the Union argues, inter alia, that it is
      Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 3 of 7




not the proper party defendant to this lawsuit and that Plaintiff has failed to state a

claim upon which relief can be granted. (Id.) Plaintiff [25] responded, and the

Union [33] has replied.

                                     DISCUSSION

I.    Motion for Summary Judgment Standard

      The Union’s Motion requests dismissal or, alternatively, an entry of summary

judgment under Rule 56. However, because the Union relies on matters outside the

pleadings, the Court finds that it should properly characterize the Motion as a

Motion for Summary Judgment.1

      Under Rule 56(a), summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “When the moving party has

carried its burden under Rule 56(c), its opponent must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “[T]he nonmovant must

go beyond the pleadings and designate specific facts showing that there is a genuine

issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc). “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R




1Where defendants “submit[] matters outside the pleadings with their motion to
dismiss or in the alternative for summary judgment, the district court properly
characterize[s] that motion as a motion for summary judgment.” Young v. Biggers,
938 F.2d 565, 569 (5th Cir. 1991).
       Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 4 of 7




Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant

“‘is merely colorable, or is not significantly probative,’ summary judgment is

appropriate.” Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding

whether summary judgment is appropriate, the Court views the evidence and

inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

II.    The Union’s Motion to Dismiss or for Summary Judgment

       “In the context of employment discrimination, a plaintiff lacks standing to

state a viable claim, under . . . the ADA . . ., where the plaintiff is not in an

employment relationship with, or an applicant for employment with, the

defendant.” Capozzelli v. Allstate Ins. Co., No. 2:13CV260-JRG, 2014 WL 786426, at

*2 (E.D. Tex. Feb. 25, 2014) (citing Brennan v. Mercedes Benz USA, 388 F.3d 133,

135 (5th Cir. 2004)). The determination of whether a given entity is Plaintiff’s

employer under the ADA is governed by “the ‘hybrid economic realities/common law

control test.’” Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 227 (5th Cir.

2015) (quoting Deal v. State Farm Cty. Mut. Ins. Co. of Tex., 5 F.3d 117, 118-19 (5th

Cir. 1993)). The Fifth Circuit has instructed:

       The right to control an employee’s conduct is the most important
       component of this test, and we consider whether the alleged employer
       has the right to hire and fire the employee, the right to supervise the
       employee, and the right to set the employee’s work schedule. The
       economic realities component of our test has focused on whether the
       alleged employer paid the employee’s salary, withheld taxes, provided
      Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 5 of 7




      benefits, and set the terms and conditions of employment. The
      economic realities component of our test has focused on whether the
      alleged employer paid the employee’s salary, withheld taxes, provided
      benefits, and set the terms and conditions of employment.

Burton, 798 F.3d at 227 (quoting Deal, 5 F.3d at 118-19) (internal quotation marks

and citations omitted); see also Bloom v. Bexar Cty., Tex., 130 F.3d 722, 725-26 (5th

Cir. 1997).

      The Union has provided uncontested documentary evidence that Plaintiff was

at no time, employed by the Union, terminated by the Union, or subject to the

employment decisions of the Union. Rather, Plaintiff was hired as an apprentice by

the Joint Apprenticeship Committee (“JAC”), a body of the National Elevator

Industry Educational Program (“NEIEP”), which is responsible for administering

the relevant apprenticeship program and has been named as a separate defendant

in the First Amended Complaint.2

      In support of the Motion the Union cites Bass v. Int’l Broth. of Boilermakers,

630 F.3d 1058 (5th Cir. 1980). In Bass the Fifth Circuit held that the South-Central

Area Apprenticeship Committee (SCAAC), which administered a regional

boilermaker apprenticeship program was a separate and distinct entity from the


2
 Specifically, the Union has provided a “New-Hire Registration Form” showing that
Plaintiff was hired by the “National Elevator Industry Educational Program”
(NEIEP) as an elevator constructor apprentice. (See New-Hire Registration Form,
ECF No. 8-1). The Union also provides a letter from the JAC which advises
Plaintiff that he “must appear before the JAC for a hearing” regarding his
termination, (See Letter, ECF No. 8-3), as well as the “JAC Committee Special
Meeting Minutes” which summarize the hearing. (See JAC Committee Special
Meeting Minutes, March 4, 2020, ECF No. 8-4). Finally, the Union also provides an
affidavit of Richard Sorensen, the Union’s business manager, which states that the
JAC recruits and interviews applicants to the program and sends a “new hire list”
to the Union to be referred to employers. (Aff. Richard Sorensen, ¶ 3, ECF No. 8-2).
      Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 6 of 7




union.3 In response, Plaintiff argues that Bass concerns the Labor-Management

Reporting and Disclosure Act of 1959 (LMRDA) and is not relevant to the Union’s

status under the ADA. (See Pl.’s Mem. Opp. Def.’s Mot. Dismiss Alt. Mot. Summ. J.,

2, ECF No. 26).

      However, Plaintiff must show the existence of an employer/employee

relationship with the Union, and Plaintiff offers no summary judgment evidence

that the Union was involved in the employment relationship between this Plaintiff

and JAC. Rather, Plaintiff merely cites Mr. Sorensen’s statement that Plaintiff

“called the Union and spoke to [Sorensen] about losing his job with Diversified for

performance reasons.” (Aff. Richard Sorensen, ¶ 8, ECF No. 8-2). According to

Plaintiff, as a result of Mr. Sorensen’s telephone call and investigation, the Union

“share[s] liability for the discriminatory termination of [Plaintiff] from the Union

and/or JAC.” (Pl.’s Mem. Opp. Def.’s Mot. Dismiss Alt. Mot. Summ. J., 3, ECF No.

26). Although Sorensen may have investigated Diversified’s concerns about

Plaintiff and was present at the employment hearing, he “do[es] not have a say or

vote in the JAC,” and he “do[es] not serve on the Board because [he] represent[s] the

members of the Union.” (Aff. Richard Sorensen, ¶ 13, ECF No. 8-2). This is

insufficient to create a material fact question. Plaintiff has failed to show that the




      3
        SCAAC is not a union. It has no members. It represents no one in collective
bargaining. It does not deal with employers concerning conditions of employment
on behalf of any employees. It has a legal identity separate from any union. As we
have already pointed out, it is administered by a managing committee appointed in
equal numbers by management and labor.
Id. at 1060, 1066.
      Case 1:20-cv-00375-LG-JCG Document 34 Filed 05/12/21 Page 7 of 7




Union exerted control over any of JAC’s employment decisions, much less, JAC’s

decision to terminate.

      The Court concludes that Plaintiff has failed present evidence from which a

finder of fact could conclude that Union was Plaintiff’s employer. See Torrey v.

Northrup Grumman Corp., No. 1:06CV576, 2007 WL 1062940, at *1 (S.D. Miss.

Apr. 6, 2007) (dismissing employment discrimination claims as to a party which was

misnamed in the plaintiff’s complaint as his employer). Union is therefore entitled

to judgment as a matter of law pursuant to Fed. R. Civ. P. 56.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [18] Motion to

Dismiss or for Summary Judgment filed by Defendant International Union of

Elevator Constructors, Local 16 is GRANTED.

      SO ORDERED AND ADJUDGED this the 12th day of May, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
